Order, Supreme Court, New York County (Judith J. Gische, J.), entered March 31, 2008, which denied plaintiffs Silverite Construction Company, Inc. (Silverite) and the New York City Department of Environmental Erotection’s (the DEE) motion for summary judgment and granted defendant One Beacon Insurance Company’s (One Beacon) motion for summary judgment unanimously affirmed, with costs.
Elaintiffs excuse for their 2 ^-month-plus late notice of a worker’s injury at a city construction site was that they did not believe the worker either had a claim, or would bring one, was properly rejected given evidence that the worker was removed from the work site by ambulance, an accident report was prepared the same date but not followed up, the worker missed a week of work, he returned on limited duties and filed a notice of claim against the City the same day (see generally Great Canal Realty Corp. v Seneca Ins. Co., Inc., 5 NY3d 742 [2005]). One Beacon’s disclaimer was timely following a brief investigation into whether the plaintiffs qualified as additional insureds under the One Beacon policy. Concur—Mazzarelli, J.E, Friedman, Moskowitz and Acosta, JJ. [See 2008 NY Slip Op 30920(U).]